Appellant was convicted of violating the local option law. The facts show he sold several bottles of whisky to the alleged purchaser, and took in pay therefor checks of the Kirby Lumber Company. These checks are shown to be redeemable at the company's store in goods, but money could not be gotten for them without discounting. Appellant contended, and asked the court to so charge, that in order to constitute a sale on this sort of transaction it must be founded on a money consideration, by which the property is transferred from the seller to the buyer. This contention is without merit.
Appellant moved for a continuance for the testimony of Davis, who resided in Hardin County. His process was issued on October 12, 1903, and sent to Hardin County, where it was not executed, because the witness could not be found. This was not diligence. The indictment was returned on May 26th, and appellant tried on October 21, 1903. No process, so far as this application shows, was called for until October 12th, months after the return of the indictment, and only a few days before the trial. He expected to prove by this witness that he was living with defendant at the time of this offense and intimately connected with his business and actions, and during the time he lived with him and at the time alleged in the indictment he never sold nor during said time was he interested in the sale of intoxicating liquor. These statements are entirely too general. These are the two questions urged for reversal. There is no merit in either. The judgment is affirmed.
Affirmed. *Page 290